DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weslosky (US 2019/0227569 A1) in view of Yang (US 2020/0137580 A1).

4. 	Regarding Claim 1, Weslosky discloses, 
Weslosky does not explicitly disclose the following limitations that Yang teaches:
a computer-implemented method for filtering messages received by an autonomous vehicle, the method comprising: obtaining, by a vehicle computing system of the autonomous vehicle comprising Yang, [0024], Vehicles (e.g., 105, 110, 115, etc.) may be provided with varying levels of autonomous driving capabilities facilitated through in-vehicle computing systems. [0079], an example basic safety message from a sending roadway system upon receipt 1402 of the message at a recipient roadway system [0033], Authenticity and integrity of messages exchanged over V2X is guaranteed by digital signatures. For instance, a computing system of a vehicle or road side unit issuing such messages may sign every message sent using a secret key associated to a given certificate.); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a receipt of the message associated with the vehicle comprises the cryptographic message. 

determining, by the vehicle computing system, an originating sender of the message based at least in part on the cryptographic signature, wherein the originating sender is a remote process of one or more remote processes running on one or more remote computing devices that are remote from the vehicle computing system (Weslosky, [0006], The operations further include in response to determining a vehicle event has occurred, generating one or more tasks for resolution of the vehicle event, wherein the one or more tasks include data associated with the one or more vehicles and the vehicle event. The operations further providing data associated with the one or more tasks to a remote operator computing system. ); 
Weslosky does not explicitly disclose the following limitations that Yang teaches:
obtaining, by the computing system, a computing system state associated with the vehicle computing system (Yang, [0025], the in-vehicle computing systems to connect to and communicate with other computing systems, such as the in-vehicle computing systems of other vehicles, roadside units, cloud-based computing systems, or other supporting infrastructure ); 
Weslosky does not explicitly disclose the following limitations that Yang teaches:
determining, by the vehicle computing system, a routing action for the message based on a comparison of the originating sender and the computing system state, wherein the routing action is determined from a plurality of routing actions that comprise a discarding action indicative of discarding the message and a forwarding action indicative of transmitting the message to the intended recipient process(Yang, [0079], the recipient may further determine 1410 whether the sender's ID corresponds to any V2X tracks (e.g., VT IDs). If the sender ID corresponds to a known VT, the information within the BSM may be fused 1411 with a corresponding VT. If the sender ID does not correspond to existing MTs (or VTs), the receiver may perform 1412 range checks (e.g., comparing the distance calculated with BSM's location with the maximum wireless range, or checking whether the BSM places the vehicle in a drivable space) to determine 1414 validity of the message (at the message level). For instance, if the message fails the range check(s), the message may be discarded 1416 (e.g., and the sender ID added 1418 to a local blacklist). [0080], the message may be discarded 1416, sender ID is added 1418 to a local blacklist, and a misbehavior report message 1432 may be generated and sent to other systems (e.g., neighboring vehicles, drones, RSUs, etc. or remote systems, such as a misbehavior authority system).); 
Weslosky does not explicitly disclose the following limitations that Yang teaches:
and performing, by the vehicle computing system, the routing action for the message (Yang, [0055], the automated driving system to enable accurate and precise localization of the vehicle by the automated driving system. the automated driving system, such that the vehicle self-navigates toward a desired outcome, to deliver certain driving or user comfort expectations (e.g., speed, comfort, traffic avoidance, toll road avoidance, prioritization of scenic routes or routes that keep the vehicle within proximity of certain landmarks or amenities, etc.)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a routing action within the message that is discarding the message of the recipient process to enhance security. 

5. 	Regarding Claim 2, Weslosky and Yang disclose, the computer-implemented method claim 1, wherein the computing system state comprises dynamic data and static data, wherein the dynamic data comprises operational data indicative of at least one of an operational status of the autonomous vehicle or an operational status of one or more processes running on the autonomous vehicle, and wherein the static data comprises configuration data indicative of at least one of a computing system type, computing system capabilities, or a hardware class associated with the vehicle computing system  (Weslosky, [0076], At 304, the computing system can, optionally, obtain operational data from one or more applications and/or services operating on computing systems within an entity's operations/control center. For example, in some implementations, the computing system can obtain operational data from one or more applications/services and/or data stores, for example, operating/housed within the entity's operations/control center and/or the like, for use in determining vehicle events and/or tasks associated with vehicle events. [0074], The task management platform can provide for detecting vehicle events, generating one or more tasks associated with the vehicle events for one or more remote operators (e.g., remote operators managing a fleet in an entity's operations/control center, and facilitating resolution of the one or more tasks. One or more portion(s) of the operations 300 can be implemented by one or more computing devices such as, for example, the vehicle computing system 106 of FIG. 1 or 2, the operations computing system 130 of FIG. 1, the remote computing system 220 of FIG. 2, and/or the like. Each respective portion of the operations 300 can be performed by any (or any combination) of the one or more computing devices. Moreover, one or more portion(s) of the operations 300 can be implemented as an algorithm on the hardware components of the).

6. 	Regarding Claim 3, Yang and Weslosky disclose, the computer-implemented method of claim 2, wherein the operational status of the autonomous vehicle comprises one or more vehicle operational modes, the one or more vehicle operational modes comprising at least one of an autonomous driving mode, a manual driving mode, a parking mode, or a calibration mode (Weslosky, [0042], A fully autonomous (e.g., self-driving) operational mode can be one in which the autonomous vehicle can provide driving and navigational operation with minimal and/or no interaction from a human driver present in the vehicle.).

7. 	Regarding Claim 4, Yang and Weslosky disclose, the computer-implemented method of claim 2, wherein the operational status of the one or more processes running on the autonomous vehicle comprise one or more process operational modes, the one or more process operational modes comprising at least one of an off mode, a running mode, a calibration mode, or an unknown mode (Weslosky, [0042], A fully autonomous (e.g., self-driving) operational mode can be one in which the autonomous vehicle can provide driving and navigational operation with minimal and/or no interaction from a human driver present in the vehicle. [0043], The autonomous vehicle 102 can include one or more sensors 104, a vehicle computing system 106, and one or more vehicle controls 108. The vehicle computing system 106 can include one or more computing devices and include various subsystems that can assist in controlling the autonomous vehicle 102. In particular, the vehicle computing system 106 can receive sensor data from the one or more sensors 104, attempt to comprehend the surrounding environment by performing various processing techniques on data collected by the sensors 104, and generate an appropriate motion path through such surrounding environment. The vehicle computing system 106 can control the one or more vehicle controls 108 to operate the autonomous vehicle 102 according to the motion path.)

8. 	Regarding Claim 5, Yang and Weslosky disclose, 
Weslosky does not explicitly disclose the following limitations that Yang teaches:
the computer-implemented method of claim 1, further comprising: determining, by the vehicle computing system, a message priority associated with the message, wherein the message priority identifies a priority level of the message relative to other messages (Yang, [0024], with varying levels of autonomous driving capabilities facilitated through in-vehicle computing system. [0069], a V2X message 1105 (e.g., safety message) may be received and be first processed by a message analysis engine 220 providing message-level anomaly detection. The message analysis engine 220 may parse the message 1105 to detect anomalies in the objects reported in the message 1105 on a per-message level); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a message that are identified to a priority of the computing system to enhance security. 

and determining, by the vehicle computing system, the routing action based on a comparison of the computing system state and the message priority (Weslosky,, Claim 14, The system of claim 8, wherein providing data associated with the one or more tasks to a remote operator computing system comprises routing the one or more tasks to a remote operator queue based at least in part on assigned operator skill sets.).

9. 	Regarding Claim 9, Weslosky and Yang disclose, the computer-implemented method of claim 1, 
Weslosky does not explicitly disclose the following limitations that Yang teaches:
further comprising: generating, by the vehicle computing system, metrics data based, at least in part, on the routing action (Yang, [0055], Results of the perception engine 230 and localization engine 240 may be utilized together by path planning logic 242 of the automated driving system, such that the vehicle self-navigates toward a desired outcome, while more immediately doing so in a safe manner. Driving behavior planning logic (e.g., 650) may also be provided in some implementations to consider driving goals (e.g., system-level or user-customized goals) to deliver certain driving or user comfort expectations (e.g., speed, comfort, traffic avoidance, toll road avoidance, prioritization of scenic routes or routes that keep the vehicle within proximity of certain landmarks or amenities, etc.)); 
Weslosky does not explicitly disclose the following limitations that Yang teaches:

storing, by the vehicle computing system, the metrics data on one or more memory devices of the autonomous vehicle (Yang, [0035],One or more memory elements (e.g., 206) may be provided to store machine-executable instructions implementing all or a portion of any one of the modules or sub-modules of an autonomous driving stack implemented on the vehicle, as well as storing data used to perform perception of objects within a driving environment. ); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the metrics data of the computing system on that holds the data of the memory on the vehicle to enhance security features.
and determining, by the vehicle computing system, a reliability of at least one of the one or more remote processes based, at least in part, on the metrics data (Weslosky, [0083], At 314, the computing system can, optionally, generate analytics based at least in part on the one or more tasks. For example, the computing system can obtain data related to tasks and/or remote operators (e.g., resolution data, task log data, etc.) and generate reporting/analytics based on one or more metrics).

10. 	Regarding Claim 10, Weslosky and Yang disclose, the computer-implemented method of claim 9, wherein the metrics data comprises an indication of the originating sender, the intended recipient process, the computing system state, and the routing action (Yang, [0072], Messages may be received at a particular cadence, with the receiving roadway system fetching (e.g., at 1108) each of the latest objects (or data describing the detected objects in a driving environment) from all the neighboring senders, and aligns 1130 them to the latest timestamp (e.g., using a same or similar time reference, such as GPS time). In some cases, time alignment 1130 may be accomplished according to a model (e.g., a constant velocity model), which may be used to predict the state of objects in the environment, for which the longitudinal position of an object at time t+Δt is given by xt+Δt=xt+{dot over (x)}tΔt. After alignment 1130, objects from multiple senders are clustered 1135 based on a distance metric.)


11. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weslosky (US 2019/0227569 A1) and Yang (US 2020/0137580 A1) in view of Maher US 20130212659 A1.

12. 	Regarding Claim 6, Weslosky, Yang and Maher disclose, the computer-implemented method of claim 1, 
Weslosky and Yang does not explicitly disclose the following limitations that Maher teaches:
wherein determining, by the vehicle computing system, the originating sender of the message based at least in part on the cryptographic signature comprises: identifying, by the vehicle computing system, the cryptographic signature of the message (Maher, [0131], As illustrated, messages originating from trusted systems, components, and devices included in and associated with the vehicle 100 may be encrypted and/or digitally signed using one or more cryptographic keys ); 
Weslosky and Yang does not explicitly disclose the following limitations that Maher teaches:
decrypting, by the vehicle computing system, the cryptographic signature of the message (Maher, [0131], Trusted systems receiving the encrypted and/or signed messages 600 may use complementary cryptographic keys to, for example, decrypt, and/or verify the signature associated with, the messages); 
Weslosky and Yang does not explicitly disclose the following limitations that Maher teaches:
and identifying, by the vehicle computing system, the originating sender of the message based, at least in part, on the decrypted signature (Maher, [0131], As only trusted systems, components, and devices included in and associated with the vehicle 100 possess the cryptographic keys needed to properly decrypt and/or verify the message).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention the decrypting of the computing system within the cryptographic message where the sender decrypts the signature to enhance security. 

13. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weslosky (US 2019/0227569 A1), Yang (US 2020/0137580 A1) and Maher US 20130212659 A1 in view of Vandervort (US 2013/0166914 A1).

14. 	Regarding Claim 7, Weslosky, Yang, Maher and Vandervort disclose, the computer-implemented method of claim 6, 
Weslosky, Yang and Maher does not explicitly disclose the following limitations that Vandervort teaches: 
wherein the cryptographic signature is process specific, and wherein the cryptographic signature is previously generated for the message by the originating sender (Vandervort, [0011], The recipient may verify the integrity of the original message by confirming that the received digital signature matches the received content. The recipient may further verify the authenticity of the message by transmitting a confirmation request message back to the sender that includes the original digital signature).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cryptographic signature that generates the message to the sender to enhance security features. 


15. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weslosky (US 2019/0227569 A1) and Yang (US 2020/0137580 A1) in view of Himler (US 10027701 B1).

16. 	Regarding Claim 8, Weslosky, Yang and Himler disclose, the computer-implemented method of claim 1, 
Weslosky and Yang does not explicitly disclose the following limitations that Himler teaches:
wherein the message is obtained from the originating sender or another remote process of the one or more remote processes running on the one or more remote computing devices (Himler, Abstract, The client device then determines whether to forward the message to a remote service for analysis by assessing whether the received message originated from a trusted sender. If and only if the client device determines that the received message originated from a trusted sender, it will permit the client device to take other action on the received message and not report the received message to a remote service for further analysis. If the client device does not determine that the received message originated from a trusted sender, it will report the received message to a remote service for further analysis.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a remote process within the computing device that is obtained from the message of the sender to enhance security.





Claim Rejections - 35 USC § 102
17. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18. 	Claim 11 is rejected under 35 U.S.C. 102(a)(1)as being anticipated by Yang (US 2020/0137580 A1).

19. 	Regarding Claim 11, Yang discloses,  a vehicle computing system comprising: one or more processors(Yang, Claim 17, one or more data processors); and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations, the operations comprising: obtaining a message, wherein the message is associated with an intended recipient process running onboard the autonomous vehicle (Yang, [0066], information is obtained from a combination of both V2X messages. [0028], electronic computing devices operable to receive, transmit, process, store, or manage data and information associated with an autonomous driving environment. As used in this document, the term “computer,” “processor,” “processor device,” or “processing device” is intended to encompass any suitable processing apparatus, including central processing units (CPUs). [0077], the recipient roadway system may drop the BSM (and related data tracked in associated track data), issue an MBR message, and add the sender system's identifier to the blacklist. In some examples, if a received message is detected Yang, [0024], Vehicles (e.g., 105, 110, 115, etc.) may be provided with varying levels of autonomous driving capabilities facilitated through in-vehicle computing systems.); determining a message type for the message, wherein the message type is indicative of an action associated with the message (Yang, [0045], The message prediction engine 222 may additionally store records of previously received messages from various other roadway systems describing objects within an environment. Based on the previously received messages and the model, an example message prediction engine 222 can predict (e.g., within a range) information to be contained in a subsequent message); obtaining a computing system state associated with an autonomous vehicle (Yang, [0025], the in-vehicle computing systems to connect to and communicate with other computing systems, such as the in-vehicle computing systems of other vehicles, roadside units, cloud-based computing systems, or other supporting infrastructure); and determining a routing action based on the message type and the computing system state, wherein the routing action is determined from a plurality of routing actions that comprise a discarding action indicative of discarding the message and a forwarding action indicative of transmitting the message to the intended recipient process (Yang, [0079], the recipient may further determine 1410 whether the sender's ID corresponds to any V2X tracks (e.g., VT IDs). If the sender ID corresponds to a known VT, the information within the BSM may be fused 1411 with a corresponding VT. If the sender ID does not correspond to existing MTs (or VTs), the receiver may perform 1412 range checks (e.g., comparing the distance calculated with BSM's location with the maximum wireless range, or checking whether the BSM places the vehicle in a drivable space) to determine 1414 validity of the message (at the message level). For instance, if the message fails the range check(s), the message may be discarded 1416 (e.g., and the sender ID added 1418 to a local blacklist). [0080], the message may be discarded 1416, sender ID is added 1418 to a local blacklist, and a misbehavior report message 1432 may be generated and sent to other systems (e.g., neighboring vehicles, drones, RSUs, etc. or remote systems, such as a misbehavior authority system).


20. 	Claim 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0137580 A1) in view of Himler (US 10027701 B1).

21. 	Regarding Claim 12, Yang and Himler disclose, the vehicle computing system of claim 11, 
Yang does not explicitly disclose the following limitations that Himler teaches:
wherein determining the routing action comprises: determining an originating sender for the message, wherein the originating sender is a remote process of one or more remote processes running on one or more remote devices remote from the vehicle computing system (Himler, Abstract, The client device then determines whether to forward the message to a remote service for analysis by assessing whether the received message originated from a trusted sender. If and only if the client device determines that the received message originated from a trusted sender, it will permit the client device to take other action on the received message and not report the received message to a remote service for further analysis. If the client device does not determine that the received message originated from a trusted sender, it will report the received message to a remote service for further analysis); and determining the routing action based on a comparison of the message type and the originating sender (Yang, [0079], the recipient may further determine 1410 whether the sender's ID corresponds to any V2X tracks (e.g., VT IDs). If the sender ID corresponds to a known VT, the information within the BSM may be fused 1411 with a corresponding VT. If the sender ID does not correspond to existing MTs (or VTs), the receiver may perform 1412 range checks (e.g., comparing the distance calculated with BSM's location with the maximum wireless range, or checking whether the BSM places the vehicle in a drivable space) to determine 1414 validity of the message (at the message level). For instance, if the message fails the range check(s), the message may be discarded 1416 (e.g., and the sender ID added 1418 to a local blacklist). [0080], the message may be discarded 1416, sender ID is added 1418 to a local blacklist, and a misbehavior report message 1432 may be generated and sent to other systems (e.g., neighboring vehicles, drones, RSUs, etc. or remote systems, such as a misbehavior authority system).

22. 	Regarding Claim 13,  The vehicle computing system of claim 12, wherein the message type comprises a respective message type of a plurality of predefined message types, and wherein each of the plurality of predefined message types are associated with at least one of the one or more remote processes (Yang, [0069],  The message 1105 may parsed to identify the individual objects 1110 identified by the sender of the message 1105. The objects identified in messages received from remote senders may be accumulated 1115 and held in a buffer (e.g., 1120), which continues to identify, on a sender-by-sender basis, the objects (and object attributes) reported by sending roadway systems (e.g., connected vehicles and RSUs) in an environment. In some implementations, track data (e.g., VT, LT, MT tracks) may be used to buffer and track objects identified by various senders.).

23. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0137580 A1), Himler (US 10027701 B1), Bronk (US 20170244565 A1), Maher (US 20130212659 A1)and Vandervort(US 2013/0166914 A1).

24. 	Regarding Claim 14,  The vehicle computing system of claim 11, 
Yang and Himler does not explicitly disclose the following limitations that Bronk teaches:
wherein the message comprises a cryptographic signature (Bronk, [0037], the cryptographic module 208 may also verify cryptographic signatures of incoming messages.); 
Yang and Himler does not explicitly disclose the following limitations that Bronk teaches:
and wherein determining the routing action further comprises: obtaining a cryptographic key associated with the message(Bronk, [0037], in some embodiments, the cryptographic module 208 may also verify cryptographic signatures of incoming messages (e.g., based on public cryptographic keys received from the relevant parties such as the manufacturer server 112 and/or a certificate authority).); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cryptographic signature within the message and the cryptographic key that associates the message when routing the actions to enhance security features. 
Yang, Himler and Bronk does not explicitly disclose the following limitations that Maher teaches:
determining a validity of the message based on the cryptographic signature and the cryptographic key (Maher, [0131], Trusted systems receiving the encrypted and/or signed messages 600 may use complementary cryptographic keys to, for example, decrypt, and/or verify the signature associated with, the messages.); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to validate the messages on the cryptographic key and signature to enhance security features on the invention. 
Yang, Himler, Bronk and Maher does not explicitly disclose the following limitations that Vandervort teaches:
and determining the routing action based, at least in part, on the validity of the message (Vandervort, [0079],  it is often necessary for routers to transmit messages to inform other routers of changes to a network configuration, thus allowing recipient routers to modify their forwarding tables.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the validation of the messages by determining the routing to enhance security. 

25. 	Claim 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weslosky, (US 2019/0227569 A1) and Yang (US 2020/0137580 A1) in view of Himler (US 10027701 B1).

26. 	Regarding Claim 15, Weslosky, Yang and Himler disclose, an autonomous vehicle comprising: one or more communication interfaces (Weslosky, [0067], The computing device(s) 201 can also include a communication interface 210 used to communicate with one or more other system(s) (e.g., the remote computing system 220). The communication interface 210 can include any circuits, components, software, etc. for communicating via one or more networks (e.g., network(s) 240).); 
Weslosky does not explicitly disclose the following limitation that Yang teaches:
a signature verification plugin(Yang, [0075], While V2X (and other messages) may be integrity and authenticity protected using digital signatures);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include plugin to verify signature of system to enhance security features. 

one or more processors (Weslosky, [0061], the computing device(s) can include one or more processor(s)); and one or more tangible, non-transitory, computer readable media that collectively store instructions that when executed by the one or more processors cause the one or more processors to perform operations comprising: obtaining, at the signature verification plugin, a computing system state associated with the autonomous vehicle (Weslosky, [0061], and one or more tangible, non-transitory, computer readable media (e.g., memory devices, etc.). The one or more tangible, non-transitory, computer readable media can store instructions that when executed by the one or more processor(s) cause the operations computing system 130 (e.g., the one or more processors, etc.) to perform operations and functions, such as providing data to and/or receiving data from the autonomous vehicle 102, for managing a fleet of vehicles (that includes the autonomous vehicle 102), etc.); 
Weslosky does not explicitly disclose the following limitation that Yang teaches:
obtaining, via the one or more communication interfaces, a message, wherein the message is associated with an intended recipient process running on the autonomous vehicle (Yang, [0024], Vehicles (e.g., 105, 110, 115, etc.) may be provided with varying levels of autonomous driving capabilities facilitated through in-vehicle computing systems. [0079], an example basic safety message from a sending roadway system upon receipt 1402 of the message at a recipient roadway system); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include communication interfaces within the autonomous vehicle of the recipient message to enhance security.
Weslosky and Yang does not explicitly disclose the following limitations that Himler teaches:
determining, via the signature verification plugin, an originating sender of the message, wherein the originating sender is a remote process that generated the message (Himler, Abstract, The client device then determines whether to forward the message to a remote service for analysis by assessing whether the received message originated from a trusted sender. If and only if the client device determines that the received message originated from a trusted sender, it will permit the client device to take other action on the received message and not report the received message to a remote service for further analysis. If the client device does not determine that the received message originated from a trusted sender, it will report the received message to a remote service for further analysis ); 
Weslosky does not explicitly disclose the following limitations that Yang teaches:
and determining, via the signature verification plugin, a routing action for the message based on a comparison of the originating sender and the computing system state, wherein the routing action is determined from a plurality of routing actions that comprise a discarding action indicative of discarding the message or a forwarding action indicative of transmitting the message to the intended recipient process (Yang, [0079], the recipient may further determine 1410 whether the sender's ID corresponds to any V2X tracks (e.g., VT IDs). If the sender ID corresponds to a known VT, the information within the BSM may be fused 1411 with a corresponding VT. If the sender ID does not correspond to existing MTs (or VTs), the receiver may perform 1412 range checks (e.g., comparing the distance calculated with BSM's location with the maximum wireless range, or checking whether the BSM places the vehicle in a drivable space) to determine 1414 validity of the message (at the message level). For instance, if the message fails the range check(s), the message may be discarded 1416 (e.g., and the sender ID added 1418 to a local blacklist). [0080], the message may be discarded 1416, sender ID is added 1418 to a local blacklist, and a misbehavior report message 1432 may be generated and sent to other systems (e.g., neighboring vehicles, drones, RSUs, etc. or remote systems, such as a misbehavior authority system).

27. 	Regarding Claim 16, Weslosky, Yang and Himler disclose, the autonomous vehicle of claim 15, wherein the routing action for the message is determined based, at least in part, on a comparison of the intended recipient process associated with the message and the computing system state (Yang, [0079], the recipient may further determine 1410 whether the sender's ID corresponds to any V2X tracks (e.g., VT IDs). If the sender ID corresponds to a known VT, the information within the BSM may be fused 1411 with a corresponding VT. If the sender ID does not correspond to existing MTs (or VTs), the receiver may perform 1412 range checks (e.g., comparing the distance calculated with BSM's location with the maximum wireless range, or checking whether the BSM places the vehicle in a drivable space) to determine 1414 validity of the message (at the message level). For instance, if the message fails the range check(s), the message may be discarded 1416 (e.g., and the sender ID added 1418 to a local blacklist). [0080], the message may be discarded 1416, sender ID is added 1418 to a local blacklist, and a misbehavior report message 1432 may be generated and sent to other systems (e.g., neighboring vehicles, drones, RSUs, etc. or remote systems, such as a misbehavior authority system).

28. 	Regarding Claim 17, Weslosky, Yang and Himler disclose, the autonomous vehicle of claim 16, wherein the computing system state associated with the autonomous vehicle comprises an indication of a plurality of onboard processes running onboard the autonomous vehicle (Weslosky, [0021], The vehicle(s) can be autonomous vehicles that include various systems and devices configured to control the operation of the vehicle. For example, an autonomous vehicle can include an onboard vehicle computing system for operating the autonomous vehicle (e.g., located on or within the autonomous vehicle).); and wherein determining the routing action for the message comprises: determining the discarding action in response to a determination that the intended recipient process is not at least one of the plurality of onboard processes running onboard the autonomous vehicle (Weslosky, [0044], in some implementations, the vehicle computing system 106 can communicate with various data acquisition systems, autonomy systems, and/or vehicle control systems onboard the autonomous vehicle and obtain data indicative of one or more parameters associated with the vehicle. The vehicle computing system can be configured to determine the existence of a fault associated with the vehicle, for example, based in part on such parameter data. The vehicle computing system 106 can determine one or more actions to be performed by the autonomous vehicle to address the existence of the fault.).

29. 	Regarding Claim 18, Weslosky, Yang and Himler disclose, the autonomous vehicle of claim 15, wherein the intended recipient process comprises a process running onboard the autonomous vehicle (Weslosky, [0021], The vehicle(s) can be autonomous vehicles that include various systems and devices configured to control the operation of the vehicle. For example, an autonomous vehicle can include an onboard vehicle computing system for operating the autonomous vehicle (e.g., located on or within the autonomous vehicle)); and wherein the discarding action comprises discarding the message before the message is transmitted to the intended recipient process (Weslosky, [0044], in some implementations, the vehicle computing system 106 can communicate with various data acquisition systems, autonomy systems, and/or vehicle control systems onboard the autonomous vehicle and obtain data indicative of one or more parameters associated with the vehicle. The vehicle computing system can be configured to determine the existence of a fault associated with the vehicle, for example, based in part on such parameter data. The vehicle computing system 106 can determine one or more actions to be performed by the autonomous vehicle to address the existence of the fault).

30. 	Regarding Claim 19, Weslosky, Yang and Himler disclose, the autonomous vehicle of claim 15, further comprising: 
Weslosky does not explicitly disclose the following limitations that Himler teaches:
a security manager configured to maintain a current blueprint indicative of the computing system state of the autonomous vehicle at a current time, wherein maintaining the current blueprint comprises: obtaining dynamic data and static data associated with the autonomous vehicle, wherein the dynamic data comprises operational data indicative of at least one of an operational status of the autonomous vehicle or an operational status of one or more processes running on the autonomous vehicle, and wherein the static data comprises vehicle configuration data indicative of at least one of a vehicle type, vehicle capabilities, or a vehicle class associated with the autonomous vehicle (Yang, [0037], data collection module 234 may be provided with logic to determine sources from which data is to be collected (e.g., for inputs in the training or use of various machine learning models 256 used by the vehicle). For instance, the particular source (e.g., internal sensors (e.g., 225) or extraneous sources (communicating over wireless channels)) may be selected, as well as the frequency and fidelity at which the data may be sampled is selected. In some cases, such selections and configurations may be made at least partially autonomously by the data collection module 234 using one or more corresponding machine learning models (e.g., to collect data as appropriate given a particular detected scenario).); 
Weslosky does not explicitly disclose the following limitations that Himler teaches:
and storing the dynamic data and the static data in one or more memories onboard the autonomous vehicle (Yang, [0035], One or more memory elements (e.g., 206) may be provided to store machine-executable instructions implementing all or a portion of any one of the modules or sub-modules of an autonomous driving stack implemented on the vehicle, as well as storing data used to perform perception of objects within a driving environment).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include data with the autonomous vehicle that provides the status of the processor and stores the data onto the memory of the vehicle to enhance security features.

31. 	Regarding Claim 20, Weslosky, Yang and Himler disclose, the autonomous vehicle of claim 19, wherein the operational data comprises one or more state changes associated with the autonomous vehicle or one or more processes running on the autonomous vehicle (Weslosky, [0042], The autonomous vehicle 102 can be configured to operate in one or more modes, for example, a fully autonomous operational mode, semi-autonomous operational mode, and/or a non-autonomous operational mode. A fully autonomous (e.g., self-driving) operational mode can be one in which the autonomous vehicle can provide driving and navigational operation with minimal and/or no interaction from a human driver present in the vehicle.); and wherein maintaining the current blueprint of the autonomous vehicle comprises: updating the operational status associated with the autonomous vehicle or the one or more processes running on the autonomous vehicle based, at least in part, on the operational data (Weslosky, [0026], in some implementations, the task management platform can communicate with one or more applications and/or services, for example, operating within the entity's operations/control center and/or the like, to obtain operational data for use in determining vehicle events and/or tasks associated with vehicle events. For example, the task management platform can obtain data from other applications and/or services (e.g., fleet management, fleet maintenance, etc.), such as vehicle service history, vehicle recall information, fleet metrics, operating parameters, and/or the like, to assist in determining whether one or more tasks should be generated in regard to a detected vehicle event.).


Conclusion
32.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433